ACCEPTED
                                                                                          08-21-00044-CV
                                                                              EIGHTH COURT OF APPEALS
                                  08-21-00044-CV                                         EL PASO, TEXAS
                                                                                        3/17/2021 9:12 AM
                                                                                   ELIZABETH G. FLORES
                                                                                                   CLERK


                            No. 08-21-00044-CV
                                                                         FILED IN
                                                                  8th COURT OF APPEALS
                                       In The                         EL PASO, TEXAS
                                                                  3/17/2021 9:12:02 AM

            COURT OF APPEALS                                      ELIZABETH G. FLORES
                                                                          Clerk


                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS

  EVELYN GARZA, INDIVIDUALLY, AND ON BEHALF OF RUBEN
ROBERTO GARZA, DECEASED, MALORIE ELISSA GARZA, VALERIE
      MARIE GARZA, AND ALICE HERNANDEZ GARZA,
                                                    Appellants,
                                         v.
       RDL ENERGY SERVICES, LLC AND JPH HOLDINGS, LLC,
                                     Appellees.

                       On Appeal from 112th District Court
                              Crockett County, Texas
                      Trial Court Cause No. 19-02-07955-CV


                      NOTICE OF APPEARANCE OF COUNSEL
                      FOR APPELLEE, JPH HOLDINGS, LLC



      TAKE NOTICE that Andrew L. Johnson is appearing in this appeal as

appellate counsel for Appellee, JPH Holdings, LLC and respectfully requ ests t hat

the Court of Appeals and all counsel/parties please add the following contact

information to all notices, filings, correspondence, and services:
          Andrew L. Johnson
THOMPSON, COE, COUSINS & IRONS, L.L.P.
       One Riverway, Suite 1400
         Houston, Texas 77056
       Telephone: (713) 403-8205
       Facsimile: (713) 403-8299
      ajohnson@thompsoncoe.com


                Respectfully submitted,

                 THOMPSON, COE, COUSINS & IRONS,
                 L.L.P.

                 By: /s/ Andrew L. Johnson _____________
                 Andrew L. Johnson
                 Texas State Bar No. 24060025
                 William R. Moye
                 State Bar No. 24027553
                 Molly L. Pela
                 State Bar No. 24046606
                 One Riverway, Suite 1400
                 Houston, TX 77056
                 Telephone: (713) 403-8205
                 Telecopy: (713) 403-8299
                 ajohnson@thompsoncoe.com
                 wmoye@thompsoncoe.com
                 mpela@thompsoncoe.com

                 COUNSEL FOR APPELLEE, JPH
                 HOLDINGS, LLC




                  2
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was
sent pursuant to the Rules on March 17, 2021, to all counsel and/or parties in this
appeal.


                                      /s/ Andrew L. Johnson
                                      ANDREW L. JOHNSON




                                        3
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Laura Estrada on behalf of Andrew Johnson
Bar No. 24060025
lestrada@thompsoncoe.com
Envelope ID: 51549380
Status as of 3/17/2021 9:23 AM MST

Case Contacts

Name                 BarNumber   Email                          TimestampSubmitted     Status

Andrew Johnson                   ajohnson@thompsoncoe.com       3/17/2021 9:12:02 AM   SENT

William Moye                     wmoye.service@thompsoncoe.com 3/17/2021 9:12:02 AM    SENT

William R.Moye                   WMoye@thompsoncoe.com          3/17/2021 9:12:02 AM   SENT

Molly L.Pela                     MPela@thompsoncoe.com          3/17/2021 9:12:02 AM   SENT

Ronald E. Mendoza    13937700    rmendoza@lawdcm.com            3/17/2021 9:12:02 AM   SENT

Stephen Ballantyne   24053759    patrick@lahoodnorton.com       3/17/2021 9:12:02 AM   SENT

Andrew Petersen      24059226    apetersen@hartlinebarger.com   3/17/2021 9:12:02 AM   SENT